 



         



    Exhibit 10.1

RESTRICTED STOCK AGREEMENT

          THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) dated as of
April 27, 2005 (the “Award Date”), is made by and between UNITED DEFENSE
INDUSTRIES, INC., a Delaware corporation (the “Company”), and ___, an employee
of the Company or one or more of its Subsidiaries as defined herein (the
“Participant”):

          WHEREAS, the Company established the Incentive Award Plan, as amended
(the “Plan”);

          WHEREAS, the Company wishes to carry out the Plan, the terms of which
are hereby incorporated by reference and made a part of this Agreement;

          WHEREAS, the Plan provides for the issuance of shares of the Company’s
Common Stock (as defined herein), subject to certain restrictions thereon
(hereinafter referred to as “Restricted Stock”);

          WHEREAS, the Company’s Board of Directors has determined that it would
be to the advantage and best interest of the Company and its stockholders to
issue the shares of Restricted Stock provided for herein to the Participant as
an inducement to enter into or remain in the service of the Company (and/or one
of its Subsidiaries) and as an incentive for increased efforts during such
service, and has approved the issuance of such shares of Restricted Stock to the
Participant upon the terms and conditions set forth herein; and

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

          Whenever the following terms are used below in this Agreement, they
shall have the meaning specified below unless the context clearly indicates to
the contrary. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan. The masculine pronoun shall include the feminine
and neuter, and the singular the plural, where the context so indicates.

          Section 1.1 Committee. “Committee” shall mean the Compensation
Committee of the Board of Directors of the Company, as authorized to implement,
administer, and interpret the Plan.

          Section 1.2 Corporate Transaction. “Corporate Transaction” shall mean
the occurrence of any of the following events:

 



--------------------------------------------------------------------------------



 



           (a) The acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder)
of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent 50% or more of the
combined voting power of the Company’s then outstanding voting securities, other
than

(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company; or

(ii) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company; or

(iii) an acquisition of voting securities pursuant to a transaction described in
clause (b) below that would not be a Corporate Transaction under such clause
(b).

           Notwithstanding the foregoing, an acquisition of the Company’s
securities by the Company which causes the Company’s voting securities
beneficially owned by a person or group to represent 50% or more of the combined
voting power of the Company’s then outstanding voting securities shall not
constitute an “acquisition” by any person or group for purposes of this clause
(a).

           (b) The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (i) a merger, consolidation, reorganization, or business combination or
(ii) a sale or other disposition of all or substantially all of the Company’s
assets, or (iii) the acquisition of assets or stock of another entity, in each
case, other than a transaction

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 50% or more of combined voting power of the

 



--------------------------------------------------------------------------------



 



 Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

 (iii) the a liquidation or dissolution of the Company.

          Section 1.3 Exchange Act. “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

          Section 1.4 Disability. “Disability” shall have the meaning assigned
to it in Section 22(3)(3) of the Code.

          Section 1.5 Restrictions. “Restrictions” shall mean the forfeiture and
transferability restrictions imposed upon Restricted Stock under this Agreement.

          Section 1.6 Restricted Stock. “Restricted Stock” shall mean Common
Stock of the Company issued under this Agreement and subject to the Restrictions
imposed hereunder.

          Section 1.7 Retirement. “Retirement” shall mean the voluntary
termination of employment with the Company (and/or any Subsidiary or
Subsidiaries by which the employee may theretofore have been employed) on or
after the earlier of (a) the attainment of age 62 and completion of ten or more
years of service with the Company or any Subsidiary (including predecessor
entities) or (b) the attainment of age 65.

          Section 1.8 Rule 16b-3. “Rule 16b-3” shall mean that certain
Rule 16b-3 under the Exchange Act, as such Rule may be amended from time to
time.

          Section 1.9 Secretary. “Secretary” shall mean the Secretary of the
Company.

          Section 1.10 Securities Act. “Securities Act” shall mean the
Securities Act of 1933, as amended.

          Section 1.11 Subsidiary. “Subsidiary” of any entity shall mean any
corporation or other entity in an unbroken chain of corporations beginning with
such entity if each of the corporations other than the last corporation in the
unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations or
entities in such chain.

          Section 1.12 Termination of Employment. “Termination of Employment”
shall mean the time when the employee-employer relationship between the
Participant and the Company and/or one or more of its Subsidiaries is terminated
for any reason with or without cause, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability, or Retirement, but
excluding a termination where the Participant is simultaneously reemployed by,
or remains employed by, the Company and/or one or more of its Subsidiaries or a
successor entity thereto. (The treatment of Disability in this Agreement as a
type of “Termination of Employment” is solely for purposes of this Agreement,
and shall in no way affect whether Disability is or is not similarly treated or
characterized in other programs of the Company pertaining to employment or
employee benefits.)

 



--------------------------------------------------------------------------------



 



          Section 1.13 Vested Shares. “Vested Shares” shall mean the shares of
Restricted Stock which are no longer subject to the Restrictions by reason of
Sections 3.1, 3.2, or 3.5.

          Section 1.14 EBIT. “EBIT” shall mean the Company’s earnings before
interest, taxes, and LIFO charges for the Company fiscal (which are calendar)
years 2005 through 2007, as may be adjusted by the Committee in its discretion
to take into account non-recurring items or unusual events, such as acquisitions
or dispositions.

ARTICLE II.
ISSUANCE OF RESTRICTED STOCK

          Section 2.1 Issuance of Restricted Stock. For good and valuable
consideration which the Board of Directors has determined to be in excess of the
par value of its Common Stock, on the date hereof the Company issues to the
Participant (___) shares of its Common Stock upon the terms and conditions set
forth in this Agreement. Fifty percent (50%) of the Restricted Stock shall vest
and the Restrictions thereon shall lapse as provided in Section 3.1 (the “Time
Vesting Shares”) and fifty percent (50% of the Restricted Stock Shall vest and
the Restrictions thereon shall lapse as provided in Section 3.2 (the “EBIT
Vesting Shares”).

          Section 2.2 Consideration to the Company. As consideration for the
release of the Restrictions on the Restricted Stock set forth herein, the
Participant agrees to render faithful and efficient services as an Employee, for
a period of not less than one year from the Award Date. Nothing in this
Agreement or in the Plan shall confer upon the Participant any right to continue
in the employ of the Company, any Parent, or any Subsidiary or shall interfere
with or restrict in any way the rights of the Company, any Parent, or any
Subsidiary, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without cause.

ARTICLE III.
RESTRICTIONS

          Section 3.1 Time-based Restrictions. The Time Vesting Shares of
Restricted Stock issued to Participant under Section 2.1, shall vest as
specified in this Section 3.1. The Restrictions upon transfer of the Time
Vesting Shares and the forfeiture provisions of Section 4.5 shall terminate and
lapse, and such shares shall vest in the Participant and become Vested Shares on
December 31, 2007 (the “Time Vesting Date”), provided that the Participant has
continued to serve as an Employee from the Award Date to and including the Time
Vesting Date. Notwithstanding the foregoing, in the event that the Participant
experiences a Termination of Employment by reason of Disability or Retirement at
least twelve (12) months after the Award Date, then the Restrictions upon
transfer of the Time Vesting Shares pursuant to Section 4.2 and the forfeiture
provisions of Section 4.5 shall terminate and lapse as follows:

          (a) If the Participant’s Disability or Retirement occurs at least
twelve months after the Award Date, but prior to the second anniversary of the
Award Date, then fifty percent

 



--------------------------------------------------------------------------------



 



(50%) of the Time Vesting Shares shall vest and become Vested Shares on the
Participant’s date of Disability or Retirement; or

          (b) If the Participant’s Disability or Retirement occurs on or after
the second anniversary of the Award Date, but prior to the Vesting Date, then
all of the Time Vesting Shares shall vest and become Vested Shares on the
Participant’s date of Disability or Retirement.

          Additionally, vesting of the Time Vesting Shares may be accelerated
pursuant to Section 3.5 below.

          Section 3.2 EBIT-based Restrictions.

          (a) The EBIT Vesting Shares of Restricted Stock issued to Participant
under Section 2.1 shall vest as specified in this Section 3.2. The Restrictions
upon transfer of such shares and the forfeiture provisions of Section 4.5 shall
terminate and lapse, and EBIT Vesting Shares shall vest in the Participant and
become Vested Shares on January 31, 2008 (the “EBIT Vesting Date”), provided
that the Participant has continued to serve as an Employee from the Award Date
to and including December 31, 2007, in which case the EBIT Vesting Shares shall
vest to the extent that the following EBIT-based objective(s) have been met:

(i) If EBIT is below $ million, none of such shares shall vest;

(ii) If EBIT is not less than $ million, fifty percent (50%) of such shares
shall vest;

(iii) If EBIT is not less that $ million, all such shares shall vest; and

(iv) If EBIT is more than $ million but less than $ million, then the number of
such shares which shall vest shall be the sum of (x) fifty percent of such
shares plus (y) fifty percent of such shares multiplied by a fraction whose
numerator is the amount by which EBIT exceeded $ million but did not exceed
$ million, and whose denominator is $ million.

Not later than the EBIT Vesting Date, the Company shall provide to the
Participant in writing a statement which sets forth the EBIT amount and the
vesting calculation in accordance with the provisions of this Section 3.2.
Notwithstanding the foregoing, the Committee in its discretion may adjust the
forgoing EBIT objectives to reflect any extraordinary or unusual events
involving dispositions or acquisitions out of the ordinary course of business.

          (b) In the event that the Participant experiences a Termination of
Employment by reason of Disability or Retirement at least twelve (12) months
after the Award Date, then the restrictions upon transfer of the EBIT Vesting
Shares pursuant to Section 4.2 and the forfeiture provisions of Section 4.5
shall terminate and lapse as follows:

(i) If the Participant’s Disability or Retirement occurs at least twelve months
after the Award Date, but prior to the second anniversary of the Award Date,
then fifty percent (50%) of the EBIT Vesting Shares that would otherwise have
vested

 



--------------------------------------------------------------------------------



 



 pursuant to Subsection 3.2(a) shall vest and become Vested Shares on the EBIT
Vesting Date; or

(ii) If the Participant’s Disability or Retirement occurs on or after the second
anniversary of the Award Date, but prior to the EBIT Vesting Date, then all of
the EBIT Vesting Shares that would otherwise have vested pursuant to Subsection
3.2(a) shall vest and become Vested Shares on the EBIT Vesting Date.

Additionally, vesting of the EBIT Vesting Shares Stock may be accelerated
pursuant to Section 3.5 below.

           Section 3.3 Legend. Certificates representing shares of Restricted
Stock issued pursuant to this Agreement shall, until all restrictions lapse and
new certificates are issued pursuant to Section 3.4, bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT DATED APRIL 27, 2005 BY AND BETWEEN UNITED DEFENSE
INDUSTRIES, INC. AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP
IN THE SECURITIES, THEY MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES. COPIES OF SUCH AGREEMENT ARE ON FILE AT THE OFFICES OF
THE CORPORATION AT 1525 WILSON BOULEVARD, SUITE 700, ARLINGTON, VA 22209.

           Section 3.4 Lapse of Restrictions. Upon the vesting of the shares of
Restricted Stock as provided in Sections 3.1 and 3.2, the Company shall cause
new certificates to be issued with respect to such Vested Shares and delivered
to the Participant or his legal representative, free from the legend provided
for in Section 3.3 and any of the other Restrictions. Such Vested Shares shall
cease to be considered Restricted Stock subject to the terms and conditions of
this Agreement. Notwithstanding the foregoing, no such new certificate shall be
delivered to the Participant or his legal representative unless and until the
Participant or his legal representative shall have paid to the Company in cash
or by check the full amount of all federal, state and local withholding or other
employment taxes applicable to the taxable income of the Participant resulting
from the lapse of the Restrictions.

           Section 3.5 Corporate Transaction. All shares of Restricted Stock
shall automatically vest on the date of a Corporate Transaction and all
Restrictions with respect to such shares of Restricted Stock shall immediately
lapse.

 



--------------------------------------------------------------------------------



 



ARTICLE IV.
MISCELLANEOUS

          Section 4.1 Administration. The Committee shall have the power to
interpret the Plan, this Agreement, and all other documents relating to
Restricted Stock and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Restricted Stock
and all members of the Committee shall be fully protected by the Company in
respect to any such action, determination or interpretation.

          Section 4.2 Restricted Stock Not Transferable. No Restricted Stock or
any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment, or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment, or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 4.2 shall not prevent transfers by will or
by applicable laws of descent and distribution.

          Section 4.3 Conditions to Issuance of Stock Certificates. The Company
shall not be required to issue or deliver any certificate or certificates for
Vested Shares pursuant to this Agreement prior to fulfillment of all of the
following conditions:

          (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;

          (b) The completion of any registration or other qualification of such
shares under any state or Federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Board of Directors shall, in its absolute discretion, deem necessary
or advisable;

          (c) The obtaining of any approval or other clearance from any state or
Federal governmental agency which the Board of Directors shall, in its absolute
discretion, determine to be necessary or advisable;

          (d) The payment by the Participant of all amounts required to be
withheld, under federal, state and local tax laws, with respect to the issuance
of Restricted Stock and/or the lapse or removal of any of the Restrictions; and

          (e) The lapse of such reasonable period of time as the Board of
Directors may from time to time establish for reasons of administrative
convenience.

          Section 4.4 Escrow. The Secretary or such other escrow holder as the
Board of Directors may appoint shall retain physical custody of the certificates
representing Restricted Stock, until all of the Restrictions expire or shall
have been removed; provided, however, that in

 



--------------------------------------------------------------------------------



 



no event shall the Participant retain physical custody of any certificates
representing Restricted Stock issued to him.

          Section 4.5 Forfeiture. A Participant’s rights in Restricted Stock
that has not yet vested pursuant to Section 3.1, 3.2 or 3.5 shall lapse, and
such Restricted Stock shall be surrendered to the Company without consideration,
immediately following the date of such Participant’s Termination of Employment.

          Section 4.6 Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary, and any notice to be given to the Participant shall be addressed to
him at the address given beneath his signature hereto. By a notice given
pursuant to this Section 4.6, either party may hereafter designate a different
address for notices to be given to it or him. Any notice which is required to be
given to the Participant shall, if the Participant is then deceased, be given to
the Participant’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 4.6. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

          Section 4.7 Rights as Stockholder. Except as otherwise provided
herein, the Participant, upon the issuance of a new share certificate pursuant
to Sections 3.3 and 4.3, shall have all the rights of a stockholder with respect
to his Vested Shares, including the right to vote the Vested Shares and the
right to receive all dividends or other distributions paid or made with respect
to the Vested Shares and the right to transfer any Vested Shares. The
Participant shall have all of the rights as a stockholder with respect to any
shares of Restricted Stock which have not vested, including rights to receive
dividends or other distributions paid or made with respect to such Shares of
Restricted Stock, except that the Participant shall not have the right to vote
or transfer shares of Restricted Stock which have not vested.

          Section 4.8 Titles. Titles are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement.

          Section 4.9 Conformity to Securities Laws. This Agreement is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including without limitation
Rule 16b-3. Notwithstanding anything herein to the contrary, this Agreement
shall be administered, and the Restricted Stock shall be issued, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, this Agreement and the Restricted Stock issued
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

          Section 4.10 Amendment and Waiver. This Agreement may be amended only
by a writing executed by the parties hereto which specifically states that it is
amending this Agreement. No provision of this Agreement, or right or power
hereunder, shall be waived except in writing by the party thereby to be charged.

 



--------------------------------------------------------------------------------



 



          Section 4.11 Governing Law. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement, and
performance of the terms of this Agreement, regardless of the law that might be
applied under principles of conflicts of laws.

          Section 4.12 Sole Agreement. This Agreement, subject to the provisions
of the Plan, constitutes the sole and entire agreement between the parties
regarding its subject matter and supersedes any prior or contemporaneous
agreement or understanding, written or oral, between the parties regarding such
subject matter.

          IN WITNESS HEREOF, this Agreement has been executed and delivered by
the parties hereto.

            UNITED DEFENSE INDUSTRIES, INC.
      By  

            Its                  

 
THE PARTICIPANT
 

--------------------------------------------------------------------------------

 Name
 

--------------------------------------------------------------------------------

 Address

 